      Case 1:20-cr-00052-DLC Document 171 Filed 03/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               20cr52-2(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
EDWARD ABREU,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 3, 2021, the Government requested a Curcio hearing

for defendants Edward Abreu, Alicia Arias, and Edgar Montes.

Accordingly, it is hereby

     ORDERED that a Curcio hearing is scheduled to occur on

March 24, 2021 at 11:00 AM for defendant Abreu.         The defendant

is incarcerated.   Due to the COVID-19 pandemic, the defendant

may have the option of appearing in court or through a

videoconference.   If, due to the increase in demand for

videoconference proceedings, a videoconference is not available

it may be possible to arrange for a telephone conference.

Accordingly,

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following two questions by 5:00 PM on March 18, 2021:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?
         Case 1:20-cr-00052-DLC Document 171 Filed 03/10/21 Page 2 of 2



          2) If a videoconference is unavailable, does the
             defendant consent to have the proceeding occur as a
             telephone conference?
     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:       New York, New York
             March 10, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
